Citation Nr: 0502685	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to December 
1963 and January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not currently have impaired hearing in 
the right ear for VA disability purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The claim was filed by the veteran and adjudicated by the RO 
prior to the enactment of the VCAA.  Therefore, adequate 
notice to the veteran, as required by 38 U.S.C. § 5103(a), 
was not provided on this issue until after the initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Assuming 
for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
Although the section 5103(a) notice provided to the veteran 
in March 2003 was deficient as to its timing, that error was 
nonprejudicial because, upon receipt of content-complying 
notice, the veteran did not produce any additional 
information or evidence relevant to the claim for service 
connection for right ear hearing loss.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (declining to remand 
where "strict adherence" to reasons-or-bases requirement 
"would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [VA] with no benefit 
flowing to the veteran"); cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, . . . the 
failure to carry out [VCAA-notice] development under those 
circumstances is nonprejudicial error under section 
7261(b)(2)").  Specifically, the veteran's failure to produce 
any additional information or evidence after the provision of 
section 5103(a) content-complying notice provides a sound 
basis for concluding that the disposition of his claim would 
not have been different had he received pre-AOJ- adjudicatory 
notice.  Accordingly, such error is nonprejudicial.  See 38 
U.S.C. § 7261(b)(2); Conway and Soyini, both supra; see also 
Valiao, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the report from VA examination conducted 
in March 2003.   
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The service medical records reveal that the veteran entered 
service with no complaints of hearing problems and the 
clinical evaluation of the ears was generally normal.  

During service, the veteran had multiple hearing 
examinations.  VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation performed in November 1963 showed that pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 20, 15, 15, and 15, respectively.  The clinical 
evaluation of the ears was generally normal.  

As converted, a report of medical examination completed in 
January 1966 shows that pure tone thresholds in the right ear 
at 500, 1000, 2000, and 4000 Hertz were 50, 25, 15, and 0, 
respectively.  The clinical evaluation of the ears was 
generally normal.  

A report of medical examination completed in June 1967 shows 
that pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, 4000, 6000, and 8000 Hertz were 10, 10, -10, 0, -
10, -10, and -10 decibels, respectively.  The clinical 
evaluation of the ears was generally normal.

A report of medical examination completed in November 1968 
shows that pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz were 10, 0, 0, 0, 0 
and 0 decibels, respectively.  The clinical evaluation of the 
ears was generally normal.

The report of medical examination completed at separation in 
December 1969 shows that the clinical evaluation of the 
veteran's ears was generally normal.  The report of medical 
examination completed at separation shows that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, 4000 
and 6000 Hertz were 0, 0, 0, 0, 0 and 5 decibels, 
respectively.  Although the veteran indicated that he had 
hearing loss on the report of medical history at separation, 
there is no indication in any of the service medical records 
that the veteran had any treatment for hearing loss.

Subsequent to service, there is no medical evidence of record 
that the veteran has a right ear hearing loss disability.  He 
complained of right ear hearing loss on VA evaluation in 
March 2003, but there was no objective evidence of hearing 
loss.



Following service, a periodic audiological evaluation in 
April 1989 showed that pure tone thresholds, in decibels, 
were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
15
10
25

A report of a private audiological evaluation in September 
1994 reflects pure tone thresholds in graph form only, which 
the Board is unable to interpret.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Regardless, the 
veteran underwent a more recent VA audiological evaluation in 
January 1997.  Pure tone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
5
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

In March 2003, the veteran was afforded another VA 
examination.  At that time, the reported pure tone 
thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT

20
10
10
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The VA examiner concluded that the 
veteran does not appear to exhibit a significant degree of 
hearing loss in the right ear.  The thresholds are normal 
through 4000 Hz.  The examiner stated that the audiometric 
configuration in the right ear appears to be age related and 
not secondary to loss that one would expect from noise 
exposure or acoustic trauma.

In correspondence of record, the veteran indicated that while 
he was a door gunner on a gun ship he had many helicopter 
missions.  He was not issued safety equipment for his ears 
and contends that his hearing loss is a direct result of 
exposure to loud noise from the helicopter.  After discharge, 
his hearing has steadily deteriorated.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  Additionally, the 
pertinent laws and regulations provide that sensorineural 
hearing loss (organic disease of the nervous system) will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran's DD Form 214 indicates that he had helicopter 
duty in service as shown by his last duty assignment and 
major command, which was 1st Aircraft Maintenance Battalion, 
USAAVNS Elm (3A-3186), Third US Army.  His decorations 
included marksman and sharpshooter.  

The Board concedes that the veteran had noise exposure; 
however, the evidence does not show that he currently has 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

As noted above, for VA compensation and pension purposes, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The competent evidence does not currently show hearing loss 
disability as defined by 38 C.F.R. § 3.385.  In the absence 
of a current disability, there cannot be a grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).  Although hearing loss disability as defined under 38 
CFR § 3.385 was shown on a January 1966 in service 
examination, the subsequent examinations did not show hearing 
loss disability as contemplated by 38 CFR § 3.385.  As noted, 
currently the veteran does not have hearing loss disability 
under § 3.385.  Further, a VA examiner opined that any 
current hearing loss is unrelated to service.  There is no 
competent evidence of record contradicting this opinion.  

The veteran's opinion regarding the origin of any current 
hearing loss disability and whether he has hearing loss 
disability has no probative value.  The VA audiological 
testing and the examiner's opinion are competent.  Thus, this 
probative evidence establishes that the veteran does not have 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


